Citation Nr: 0426483	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  00-22 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for residuals of a 
fractured jaw.

5.  Entitlement to service connection for a disability 
manifested by chest pain.

6  Entitlement to an initial compensable rating for a left 
wrist disability.  

7.  Entitlement to an initial compensable rating for 
residuals of a left ankle fracture.  

8.  Entitlement to an initial compensable rating for gout of 
the feet.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from August 1979 to 
August 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In May 2003, the Board remanded the case to the RO for 
further development.  The case has now been returned to the 
Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The veteran was treated for a right ankle sprain, a left 
knee injury, and back pain in service.  

3.  The veteran has not been diagnosed with a chronic 
bilateral knee disability, a chronic right ankle disability, 
or a chronic low back disability, and X-rays have not 
confirmed the presence of arthritis in these joints.  

4.  The veteran sustained a fractured jaw in service; 
however, the medical evidence does not show that he has any 
chronic residual disability as a result of that injury.  

5.  The veteran was treated for atypical chest pain in 
service and had abnormal EKG's; however, he has not been 
diagnosed with a chronic heart disability manifested by chest 
pain, and he has not been diagnosed with hypertension and/or 
heart disease.  

6.  The veteran's left wrist disability is asymptomatic as he 
has full range of motion without functional impairment.  

7.  Prior to November 26, 2003, the veteran's residuals of a 
left ankle fracture were manifested by full range of motion 
without pain, and X-rays did not demonstrate arthritis.  

8.  From November 26, 2003, the veteran's residuals of a left 
ankle fracture are manifested by moderate limitation of 
motion.  

9.  The veteran does not have one or two exacerbations of 
gout of the feet per year.  


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or 
aggravated by active service, nor may arthritis of the knees 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309(a) (2003).  

2.  A right ankle disability was not incurred in or 
aggravated by active service, nor may arthritis of the right 
ankle be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2003).  

3.  A low back disability was not incurred in or aggravated 
by active service, nor may spondylosis of the lumbosacral 
spine be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2003).  

4.  Residuals of a fractured jaw were not incurred in or 
aggravated by active service, nor may arthritis of the jaw be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309(a) (2003).  

5.  A disability manifested by chest pain was not incurred in 
or aggravated by active service, nor may heart disease or 
hypertension be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) 
(2003).  

6.  The criteria for an initial compensable rating for a left 
wrist disability have not been met at any time during the 
rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (2003).  

7.  The criteria for an initial compensable rating for 
residuals of a left ankle fracture have not been met prior to 
November 26, 2003.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5010, 5271 (2003).  

8.  The criteria for a 10 percent rating for residuals of a 
left ankle fracture have been met from November 26, 2003.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5271 (2003).  

9.  The criteria of a compensable rating for gout of the feet 
have not been met at any time during the rating period.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.10, 4.71a, Diagnostic Codes 5002, 5017 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and her representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that she 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002). 

Duty to Notify

With regard to the issues on appeal, a VA letter issued in 
July 2003 apprised the veteran of the information and 
evidence necessary to substantiate the claims, which 
information and evidence, if any, that he was to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also requested to provide any 
evidence in his possession that pertained to the claim.  As 
such, the Board finds that the correspondence satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate the claims addressed in this 
decision as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 (2003).  

The Board acknowledges that the increased initial rating 
issues on appeal were first raised in a notice of 
disagreement submitted in response to the VA's notice of its 
decision on a claim.  Hence, the initial rating issues 
addressed here stem from a notice of disagreement to the 
initial ratings assigned by a VA rating decision rather than 
from an application for benefits.  

If, in response to notice of its decision on a claim for 
which section 5103 notice has been provided, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  See VAOPGCPREC 8-03.  However, in this 
case section 5103 notice was not provided with regard to the 
claims for service connection for left wrist and left ankle 
disabilities as the claims were adjudicated prior to 
enactment of VCAA.

It is noted that a recent case of the United States Court of 
Appeals for Veterans Claims (Court) held that compliance with 
38 U.S.C.A. § 5103 required that the VCAA notice requirement 
be accomplished prior to an initial unfavorable determination 
by the agency of original jurisdiction.  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II).  However, in the present case, the veteran's 
claims were initially denied in August 1999 and the VCAA 
letter was not sent until July 2003.  Nevertheless, the Court 
in Pelegrini II noted that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini II specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claims for service connection, the timing of the notice does 
not comply with the express requirements of the law as found 
by the Court in Pelegrini II.  While the Court did not 
specify how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility 


that a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in July 2003 was not 
given prior to the first AOJ adjudication of the claims, the 
notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

As discussed above, the Board has found that the veteran was 
provided every opportunity to identify and submit any 
evidence in support of his claims.  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, the Board concludes that any deficiency 
as to the timing of VCAA notice to the veteran is harmless 
error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of VA 
and private post service treatment and examination reports.  
The required opinions have been obtained.  The Board has 
carefully reviewed the veteran's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the issue on appeal.  Essentially, 
all available evidence that could substantiate the claims has 
been obtained.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claims for service 
connection and increased initial ratings.  

II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  To establish service connection for a disability, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The mere fact that an in-service injury was sustained is not 
sufficient; there must also be evidence of a chronic 
disability which resulted from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b) (2003).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

Where a veteran served 90 days or more during a period of 
war, and arthritis, hypertension, and/or heart disease become 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such diseases shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such diseases 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a) 
(2003).  

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  If all the evidence is in relative 
equipoise, the benefit of the doubt should be resolved in the 
veteran's favor, and the claim should be granted.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  However, if the 
preponderance of the evidence is against the claim, the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Factual Background

The veteran's service medical records show that in September 
1979, March 1999, and April 1999, an EKG revealed 
intermittent junctional rhythm, nonspecific intraventricular 
block and left bundle branch block.  

In May 1983, the veteran sustained a closed fracture of the 
right temporomandibular joint due to a football injury.  
Surgery was performed and bilateral IV loops were applied 
with intermaxillary fixation.  No complications were 
indicated and adequate occlusion was obtained.  The diagnosis 
was fracture of the mandible, right condoyle, with closed 
reduction.  

In June 1987, the veteran was seen for complaints of an 
injury to his right ankle when he participated in airborne 
jumping.  Evaluation at that time showed swelling on the 
lateral malleolus area with pain to palpation at the 
posterior region of the Achilles tendon.  There was some 
discoloration of the ankle.  X-rays did not show any 
fractures.  The assessment was right ankle sprain.  

An X-ray in November 1987 showed tiny osteophyte formation 
involving the anterior lip of the distal tibia.  There was no 
fracture or dislocation.  Ankle mortise and soft tissues were 
intact.  

In January 1990, the veteran was seen for complaints of a 
left knee injury while he was playing football.  Evaluation 
at that time revealed tenderness at the distal attachment of 
the medial collateral ligament.  The assessment was medial 
collateral ligament strain.  

In May 1992, the veteran was seen for an injury to the left 
knee while he was playing softball.  Evaluation showed 
swelling and range of motion was limited due to tenderness.  
There was also tenderness at the iliotibial band.  X-rays 
showed no evidence of a fracture of significant soft tissue 
abnormality.  The assessment was iliotibial bank contusion of 
the left patellar.  

In January 1994, a three-phase bone scan was suggestive of 
right Achilles tendonitis and mild degenerative changes in 
the right ankle.  

In February 1994, the veteran was seen at the Podiatry 
Clinic.  He reported a history of bilateral heel pain for 16 
months.  Evaluation of the right ankle showed no pain with 
range of motion or upon palpation.  Anterior drawer was +2.  
X-rays showed anterior and posterior tibial exostosis.  The 
assessment was chronic right ankle instability.  

In June 1998, the veteran was seen for follow-up of right 
foot and ankle pain.  He indicated that there was moderate 
pain in the ankle.  He reported that he wore high top shoes 
to give the ankle support.  Clinical evaluation revealed that 
the veteran was no longer limping.  There was swelling at 
medial side of the ankle with pain upon eversion.  There was 
full range of motion in all other directions.  The assessment 
was sprain of the right foot and ankle.  

In April 1999, the veteran was seen for follow-up for an S1 
strain.  He reported that it was difficult to lie on his back 
and he had a constant ache, mostly around the left side.  He 
denied any previous trauma or injury.  The assessment was 
sacroiliac strains.  In May 1999, the sacroiliac joint was 
still somewhat tender.  Pain increased when he was supine.  
The assessment was sacroiliac strains, improving.  

Upon discharge examination in April 1999, it was noted that 
the veteran had an abnormal EKG with atypical chest pain.  
The spine and knees were reported to be normal.  The only 
abnormalities of the lower extremities were decreased 
strength in the left lower extremity and decreased eversion 
of the left ankle.  

Upon VA joints examination in November 2000, the veteran 
reported that he did not have a right ankle problem.  He 
indicated that his right knee gave out on him two times per 
day.  He wore a brace on the knee and had been told he had 
torn cartilage.  There was no specific injury and he had not 
undergone any surgery.  He had pain in the lower back since 
1996.  There was no specific injury.  He experienced some 
chest discomfort but there were no episodes of palpitations.  
Physical examination revealed tenderness over the lumbosacral 
spine.  Range of motion was flexion to 80 degrees, extension 
to 5 degrees, 10 degrees of bilateral bending and 5 degrees 
of bilateral rotation.  The knees were tender but there was 
no swelling.  Range of motion of both knees was 0 degrees 
extension to 130 degrees flexion.  There was tenderness in 
the feet and ankles but no swelling.  There was normal range 
of motion.  There were no problems with the jaw.  The lungs 
were clear and the heart was regular.  An EKG showed a left 
bundle branch block.  X-ray of the lumbosacral spine was 
negative for arthritis.  X-rays of the knees and ankles 
showed mild degenerative arthritis.  The diagnoses were:  
degenerative arthritis of the ankles and knees; spondylosis 
of the lumbosacral spine, and left bundle branch block of 
undetermined etiology.  The examiner stated that the veteran 
continued to have multiple pains in the joints but the main 
limiting factor was the right knee.  Cardiac status was 
stable and without limitation at this time.  

Upon VA heart examination in November 2003, the veteran gave 
a history of being told that he had an abnormal EKG at his 
discharge physical.  At that time, he had been experiencing 
chest pains for several years.  The pain would typically 
occur every six months, last a couple of minutes, and subside 
spontaneously.  It was usually located at the upper-mid left 
chest wall.  Examination did not reveal any evidence of heart 
disease.  Currently, he has experienced the same type of 
chest pain on one occasion since his discharge from service.  
He has not been diagnosed with any heart disease.  He had no 
history of hypertension, or rheumatic or scarlet fever.  He 
did not have any abnormal heartbeat, palpitations, chest 
pain, or syncopal episodes.  He would get short of breath 
with exertion.  Clinical evaluation revealed that the heart 
exhibited a regular rate and rhythm.  There was no murmur or 
gallop.  His blood pressure was 126/90 sitting and 128/90 
standing.  An EKG showed a left bundle branch block.  Cardiac 
echocardiogram showed normal left ventricular chamber size 
and wall thickness and normal left ventricular wall motion.  
There was a moderately dilated left atrium.  The assessment 
was atypical chest pain by history, currently asymptomatic.  

Upon VA dental examination in November 2003, the veteran gave 
a history of a broken jaw in service.  Currently, he did not 
have any major complaints following the repair of the 
fractured mandible except for an occasional ache were the jaw 
was broken.  The clinical evaluation was essentially negative 
for any residuals from the injury.  

Upon VA joints examination in November 2003, the veteran 
complained of pain in both ankles even when he was resting.  
Activity relieved the pain to some extent.  He reported low 
back pain and achiness.  Bending and lifting seemed to 
aggravate the pain.  He did not use a back brace and had not 
undergone any surgeries.  He also reported painful knees, 
although he could not recall any particular injuries.  
Occasionally, his knees gave out on him, but he did not wear 
braces.  Physical examination revealed that his posture was 
good and there was normal lumbar lordosis.  The pelvis was 
symmetrical without any tilting and there was no scoliosis.  
Muscle tone was good.  There was no spasm or atrophy of the 
paravertebral muscles.  Range of motion was extension to 30 
degrees with pain at the end of motion, flexion to 65 degrees 
with pain at the end of motion, right and left lateral 
flexion to 30 degrees and rotation to 35 degrees without 
pain.  There was no evidence of incoordination, weakness, or 
fatigability.  Functional limitation due to pain was absent.  
The examiner noted that there were no objective findings 
related to the veteran's complaints of pain.  Both lower 
limbs were negative for any neurological deficit.  Muscle 
tone was good, sensation was normal.  Straight-leg raising 
was to 75 degrees on either side without any pain; Lasegue's 
test was negative.  Patellar position was normal although the 
veteran complained of pain on movement.  There was no 
crepitation and the ligaments were stable.  McMurray's and 
drawer tests were negative.  Range of motion was from 0 
degrees to 140 degrees on both sides.  Quadriceps muscle tone 
was good.  The right ankle appeared normal.  There was no 
swelling, deformity, or tenderness.  Range of motion was 
dorsiflexion to 15 degrees, plantar flexion to 25 degrees, 
inversion to 15 degrees, and 5 degrees to eversion.  Power 
against resistance was good without any pain.  Ankle pulse 
was palpable.  X-rays of the right ankle was normal.  X-rays 
of both knees were normal.  There was very mild narrowing of 
the medial joint space without any bony irregularity.  X-rays 
of the lumbosacral spine were normal.  The relevant diagnoses 
were normal knees, normal lower back and normal right ankle.  
He opined that the veteran's current complaints with regard 
to these joints were not related to his military service.  

Analysis

It is well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a clinically diagnosed disability.  See also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists).  

In analyzing the merits of the claims, the Board finds that 
service connection for a bilateral knee disability, a right 
ankle disability, a low back disability, residuals of a 
fractured jaw and a disability manifested by chest pain must 
be denied because the preponderance of evidence weighs 
against the claims.  In short, the veteran has not been 
diagnosed with chronic disabilities of these joints or his 
heart.  

Service medical records do establish that the veteran 
sustained injuries to his right ankle, left knee, and low 
back.  However, upon discharge examination, he was not 
diagnosed with any chronic residual disabilities from these 
injuries.  His spine and knees were reported to be normal.  
X-rays of these joints in April 1999 were normal.  Although 
assessments of X-rays in November 2000 surmised that the 
veteran had degenerative joint disease of the knees and 
ankles, and spondylosis of the lumbosacral spine, the most 
recent X-ray reports in November 2003 show no evidence of 
arthritis in any of these joints.  Without confirmed X-ray 
evidence of arthritis, a diagnosis of this disease may not be 
rendered for the purposes of establishing service connection.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003, including Notes.  
Nevertheless, even if the current existence of osteoarthritis 
in the veteran's joints was conceded, the preponderance of 
the evidence remains against these claims.  Upon VA joints 
examination in November 2003, the examiner stated that the 
veteran's complaints related to his joints were not related 
to his military service.  

Service medical records also show that the veteran fractured 
his jaw, and he had abnormal EKG's.  However, upon discharge 
examination, no clinical diagnoses pertaining to the jaw and 
chest pain were rendered.  Upon VA dental examination in 
November 2003, clinical evaluation revealed no residual 
disability from the fractured jaw the veteran sustained in 
service.  Upon VA heart examination in November 2003, the 
veteran was not diagnosed with a chronic heart disability.  

The Board acknowledges the veteran's complaints of pain.  
However, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  Accordingly, without a clear diagnosis of a 
bilateral knee disability, a right ankle disability, a low 
back disability, residuals of a fractured jaw, and/or a 
disability manifested by chest pain, service connection may 
not be established for these claimed disabilities.  

To the extent that the veteran offers his own statements to 
show that he currently has a bilateral knee disability, right 
ankle disability, low back disability, residuals of a 
fractured jaw and/or a disability manifested by chest pain as 
a result of his military service, the Board notes that, as a 
lay person, he is not capable of opining on matters requiring 
medical knowledge, such as medical diagnosis or causation.  
See Espiritu, supra; see also, Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layperson is generally not capable of 
opining on matters requiring medical knowledge), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  Therefore, his opinion is not 
sufficient upon which to base an award of service connection.  

The Board concludes that the preponderance of the evidence is 
against a finding that the veteran has a bilateral knee 
disability, right ankle disability, low back disability, 
residuals of a fractured jaw, and/or a disability manifested 
by chest pain that were incurred in or aggravated by his 
active military service.  Accordingly, the claims for service 
connection for these disabilities must be denied.  See 
Gilbert, supra.  

III.  Increased (Compensable) Initial Ratings

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes (DC's) of the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002), 
38 C.F.R. Part 4 (2003).  The percentage ratings represent, 
as far as can practicably be determined, the average 
impairment in earning capacity (in civilian occupations) 
resulting from service-connected disability.  38 C.F.R. § 4.1 
(2003).  

This appeal addresses the assignment of initial ratings for 
disabilities following an initial award of service connection 
for a left wrist disability, residuals of a left ankle 
fracture, and gout of the feet.  In such cases, the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.") is 
inapplicable.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  After careful 
consideration of the evidence, any reasonable doubt remaining 
should be resolved in favor of the veteran.  38 C.F.R. §§ 
3.102, 4.3 (2003).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that diagnostic codes which provide a rating on the basis of 
loss of range of motion must be considered with 38 C.F.R. §§ 
4.40, 4.45 (regulations pertaining to functional loss of the 
joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be considered.  

A.  Left Wrist Disability

The veteran's left wrist disability is currently rated 
noncompensable under Diagnostic Codes 5010-5215.  
Osteoarthritis established by X-ray findings will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  A 10 
percent rating will be assigned if there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  In addition, if occasional incapacitating 
exacerbations are also demonstrated, a 20 percent rating will 
be assigned.  These ratings will not be combined with ratings 
based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003, including Note 1 (2003).  For the purpose of 
rating disability from arthritis, the wrist is considered a 
major joint.  38 C.F.R. § 4.45 (2003).  

Diagnostic Code 5215 pertains to "limitation of motion of 
the wrist."  For either the major or the minor arm, where 
dorsiflexion is less than 15 degrees, or palmar flexion is 
limited in line with the forearm, a 10 percent rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2003).  
This is the maximum rating available under that Diagnostic 
Code.  Full range of motion of the wrist is measured from 
0 degrees to 70 degrees in dorsiflexion; from 0 degrees to 
80 degrees in palmar flexion; from 0 degrees to 45 degrees in 
ulnar deviation; and from 0 degrees to 20 degrees in radial 
deviation.  38 C.F.R. § 4.71, Plate I (2003).  

Service medical records show that the veteran was seen in 
August 1992, for complaints of a left wrist injury.  There 
was swelling and positive tenderness to palpation with snuff 
box tenderness.  Strength and range of motion were decreased.  
X-rays were negative for fractures, dislocations, or other 
abnormalities.  

Upon VA general medical examination in April 1999, the 
veteran reported a history of a left wrist injury.  He denied 
current problems with the wrist.  Physical examination 
revealed that range of motion was full without pain.  An X-
ray showed osteopenia and mild early degenerative changes of 
the carpal bones.  The assessment was history of a wrist 
injury with an abnormal X-ray.  

Upon VA joints examination in November 2000, the veteran 
reported occasional pain in the left wrist.  Presently, he 
did not have any significant limitation.  Physical 
examination revealed normal range of motion of the left wrist 
with some discomfort.  An X-ray of the wrist showed mild 
degenerative arthritis.  The assessment was left wrist 
degenerative arthritis.   

Upon VA joints examination in November 2003, the veteran 
reported that he occasionally needed to rest his left wrist 
while at work.  Physical examination did not show any 
objective findings pertaining to the left wrist.  There was 
no swelling or deformities.  The skin was healthy and there 
was no tenderness.  Active and passive range of motion was 
extension to 75 degrees; flexion to 75 degrees with complaint 
of pain; ulnar deviation to 25 degrees; and radial deviation 
to 15 degrees.  Pronation and supination were 80 degrees.  
Grip was strong and radial pulse was palpable.  The 
assessment was history of left wrist injury with no residual 
traumatic pathology.  

In considering the merits of the claim, the Board finds that 
the veteran's left wrist disability is appropriately rated 
noncompensable.  X-rays of the left wrist have confirmed the 
presence of mild degenerative arthritis.  However, clinical 
evaluation in April 1999, November 2000, and November 2003, 
have shown full range of motion without objective findings 
such as swelling, muscle spasm, or painful motion.  
Therefore, a compensable rating pursuant to Diagnostic Code 
5010 may not be granted at any time during the rating period.  
Additionally, since the veteran's range of motion has been 
found to be full, a compensable rating is also not warranted 
under Diagnostic Code 5215.  The Board has considered DeLuca, 
supra, however, the clinical reports do not demonstrate that 
the veteran has persistent pain in the left wrist that 
results in any functional impairment.  

The Board concludes that the preponderance of the evidence is 
against the claim for an increased (compensable) initial 
rating for a left wrist disability.  Therefore, the benefit-
of-the-doubt doctrine does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Alemany, supra.  

B.  Residuals of a Left Ankle Fracture

The veteran's residuals of a fracture of the left ankle are 
currently rated noncompensable under Diagnostic Codes 5010-
5271.  The criteria for rating arthritis are noted above.  
For the purpose of rating disability from arthritis, the 
ankle is considered a major joint.  38 C.F.R. § 4.45 (2003).  

Diagnostic Code 5271 provides that a 10 percent rating is 
assigned for moderate limitation of ankle motion, and a 20 
percent evaluation is warranted for marked limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2003).  
Full range of motion of the ankle is measured from 0 degrees 
to 20 degrees dorsiflexion, and 0 degrees to 45 degrees in 
plantar flexion.  38 C.F.R. § 4.71, Plate II (2003).  

Service medical records show that the veteran sustained an 
avulsion fracture at the medial malleolus of the left ankle 
in January 1995.  In January 1996, he twisted the ankle.  
Physical examination showed full range of motion with some 
edema over the lateral malleolus.  There was no 
discoloration.  The assessment was Grade II ankle sprain.  
Upon discharge examination, decreased eversion of the left 
ankle was noted.  

Upon VA general medical examination in April 1999, the 
veteran reported a history of left ankle injuries as well as 
a fracture.  Currently, he stated that he experienced pain in 
the ankle, particularly on use.  The ankle got weak, stiff, 
and locked up on him at times causing him to fall.  Physical 
examination revealed that gait and posture were good.  Left 
ankle dorsiflexion was full without pain; plantar flexion was 
full without pain; inversion was full without pain; eversion 
was 0 degrees to 10 degrees without pain.  He could heel-toe 
walk and tandem walk normally.  Romberg was negative.  The 
assessment was status post avulsion fracture of the left 
ankle, otherwise normal.  

Upon VA joints examination in November 2000, the veteran 
reported episodes of the left ankle twisting and giving out.  
Physical examination revealed tenderness in the left ankle 
but no swelling.  There was normal range of motion.  An X-ray 
showed degenerative arthritis and an old fracture.  The 
diagnosis was degenerative arthritis of the left ankle with 
old fracture.  

Upon VA joints examination in November 2003, the veteran 
reported pain in his left ankle.  Clinical evaluation 
revealed that the left ankle appeared normal.  There was no 
swelling or deformity.  There was also no tenderness.  Range 
of motion was 15 degrees dorsiflexion; 25 degrees plantar 
flexion, 15 degrees inversion; and 5 degrees eversion.  There 
was no objective manifestation of pain.  The diagnosis was 
history of injury to the left ankle with no residual 
traumatic pathology.  

In considering the merits of the claim, the Board finds that 
the clinical evidence supports the assignment of a 10 percent 
rating for residuals of a left ankle fracture from November 
26, 2003.  X-rays of the left ankle have not confirmed the 
presence of arthritis.  Therefore, a compensable rating 
pursuant to Diagnostic Code 5010 may not be granted at any 
time during the rating period.  Additionally, upon VA 
examination in April 1999, dorsiflexion and plantar flexion 
were full and without pain.  Romberg was negative, and the 
veteran was able to walk normally.  However, upon VA 
examination in November 2003, the veteran's dorsiflexion was 
only to 15 degrees and plantar flexion was only to 25 
degrees, which may be considered moderate limitation of 
motion of the ankle.  Since this degree of range of motion 
loss was only demonstrated as of the date of that VA 
examination, i.e., November 26, 2003, and prior clinical 
evaluation were normal in that regard, the Board concludes 
that the 10 percent rating may only be assigned as of 
November 26, 2003, in accordance with Fenderson, supra.  More 
severe limitation of motion has not been demonstrated.  
Therefore, a rating in excess of 10 percent is not warranted 
from November 26, 2003.  

C.  Gout of the Feet

The veteran's gout of the feet is currently rated 
noncompensable under Diagnostic Codes 5002-5017.  Rheumatoid 
arthritis as an active process with constitutional 
manifestations associated with active joint involvement that 
is totally incapacitating warrants a 100 percent disability 
rating; with less symptomatology than the criteria for a 100 
percent rating but with weight loss and anemia productive of 
severe impairment of health or severely incapacitating 
exacerbations occurring four or more times a year or a lesser 
number over prolonged periods a 60 percent evaluation is 
assigned; with symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring three or 
more times a year a 40 percent evaluation is assigned; and 
one or two exacerbations a year in a well-established 
diagnosis warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5002 (2003).  

Service medical records show that the veteran sustained 
slight displacement fractures to the right 3rd, 4th, and 5th 
metacarpal heads in a jumping injury.  On follow-up exams, it 
was noted that healing of the fractures was delayed.  There 
was mild edema, moderate pain, but no deformity.  In February 
1981, it was reported that the fractures had healed well.  In 
November 1985, he was seen with complaints of left heel pain.  
There was no evidence of fracture, and there was no 
tenderness.  The assessment was fasciitis.  He continued to 
complain of left heel pain until January 1993, when he also 
complained of right heel pain.  Clinical evaluation revealed 
plantar fasciitis, tendonitis, and Achilles tendonitis.  In 
February 1994, there was pain to palpation at the posterior 
superior of the calcaneus along the insertion of the Achilles 
and along the medial tubercle of the calcaneus of the right 
foot.  Tinsel's of the posterior tibial nerve was positive.  
The assessment was bilateral Achilles tendonitis with plantar 
fasciitis.  In December 1997, uric acid level was 8.6.  The 
clinical assessment was hyperuricemia.  

Upon VA general medical examination in April 1999, the 
assessment was gout.  Sensation was normal throughout; gait, 
posture, heel-toe, and tandem walk were all within normal 
limits.  X-rays showed old fractures in the right foot.  

Upon VA joints examination in November 2000, the veteran 
reported pain in both feet, worse on the right than the left.  
X-rays of the feet showed arthritis and possible gouty 
changes.  The assessment was gout.  

Upon VA joints examination in November 2003, the veteran 
reported that he took allopurinol for his gout.  Clinical 
evaluation of the feet revealed that they were plantigrade.  
Toes were straight and there was no swelling, or skin 
changes, particularly around the big toes.  There was no 
tenderness.  The first metatarsophalangeal joint motion was 
loose and free without pain.  X-rays of both feet were normal 
and there was no evidence of arthritis or bony changes 
consistent with gout.  The assessment was no residual 
evidence of gout of the feet.  

In considering the merits of the claim, the Board finds that 
the veteran's gout of the feet is appropriately rated 
noncompensable.  The veteran does not have a well-established 
diagnosis of gout, and it is not shown that he experiences 
one or two exacerbations of the condition a year.  Therefore, 
the Board finds that the criteria for a 20 percent rating for 
gout of the feet have not been met.  The Board has considered 
DeLuca, supra, however, the clinical reports do not 
demonstrate that the veteran has persistent pain in the feet 
that results in any functional impairment.  Upon evaluation 
in November 2000, he reported that he was able to maintain 
his activities of daily living, he was regularly employed, 
and he was able to exercise.  

The Board concludes that the preponderance of the evidence is 
against the claim for an increased (compensable) initial 
rating for gout of the feet.  Therefore, the benefit-of-the-
doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Alemany, supra.  



ORDER

Service connection for a bilateral knee disability is denied.  

Service connection for a right ankle disability is denied.  

Service connection for a low back disability is denied.  

Service connection for residuals of a fractured jaw is 
denied.  

Service connection for a disability manifested by chest pain 
is denied.  

An initial compensable rating for a left wrist disability is 
denied.  

An initial compensable rating for residuals of a left ankle 
fracture prior to November 26, 2003, is denied.  

An initial 10 rating for residuals of a left ankle fracture 
is granted from November 26, 2003, subject to the regulations 
governing the payment of monetary awards.  

An initial compensable rating for gout of the feet is denied.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



